Case 19-06380-LA7   Filed 11/21/19   Entered 11/21/19 09:54:55   Doc 12   Pg. 1 of 4
Case 19-06380-LA7           Filed 11/21/19       Entered 11/21/19 09:54:55        Doc 12   Pg. 2 of 4




Harley Davidson Financial, Attn: Bankruptcy, PO Box 22046, Caron City, NV 89721
               Case 19-06380-LA7                      Filed 11/21/19 Entered 11/21/19 09:54:55                          Doc 12        Pg. 3 of 4
                                                                [AMEND: CORRECTED]

 Fill in this information to identify your case:

 Debtor 1                  Randolph Anthony Ladd
                           First Name                       Middle Name              Last Name

 Debtor 2
 (Spouse if, filing)       First Name                       Middle Name              Last Name


 United States Bankruptcy Court for the:              SOUTHERN DISTRICT OF CALIFORNIA

 Case number            19-06380
 (if known)
                                                                                                                                  Check if this is an
                                                                                                                                  amended filing



Official Form 108
Statement of Intention for Individuals Filing Under Chapter 7                                                                                     12/15


If you are an individual filing under chapter 7, you must fill out this form if:
    creditors have claims secured by your property, or
  you have leased personal property and the lease has not expired.
You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
        whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list
        on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must
         sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
        write your name and case number (if known).

 Part 1:        List Your Creditors Who Have Secured Claims

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill in the
   information below.
    Identify the creditor and the property that is collateral  What do you intend to do with the property that    Did you claim the property
                                                               secures a debt?                                    as exempt on Schedule C?



    Creditor's         Freedom Road Financial                               Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of KTM 250                                                  Reaffirmation Agreement.
    property       Location: 10275 Michala Place,                           Retain the property and [explain]:
    securing debt: Santee CA 92071


                                                                          [AMEND: CORRECTED]
    Creditor's         Harley Davidson Financial                            Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of        2016 Harley Davidson Dyna                         Reaffirmation Agreement.
    property              31000 miles                                       Retain the property and [explain]:
    securing debt:        Location: 10275 Michala Place,
                          Santee CA 92071

                                                                          [AMEND: CORRECTED]
    Creditor's         North County Crdt Unio                               Surrender the property.                              No
    name:                                                                   Retain the property and redeem it.
                                                                            Retain the property and enter into a                 Yes
    Description of        2007 Jeep Wrangler 110000 miles                   Reaffirmation Agreement.


Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                   page 1

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 19-06380-LA7                         Filed 11/21/19          Entered 11/21/19 09:54:55                   Doc 12             Pg. 4 of 4


 Debtor 1      Randolph Anthony Ladd                                                                  Case number (if known)    19-06380

     property           Location: 10275 Michala Place,                      Retain the property and [explain]:
     securing debt:     Santee CA 92071


     Creditor's    Syncb/ktm Retail Finan                                   Surrender the property.                                     No
     name:                                                                  Retain the property and redeem it.
                                                                            Retain the property and enter into a                        Yes
     Description of 2018 KTM 150                                            Reaffirmation Agreement.
     property       Location: 10275 Michala Place,                          Retain the property and [explain]:
     securing debt: Santee CA 92071

 Part 2:   List Your Unexpired Personal Property Leases
For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.
You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

 Describe your unexpired personal property leases                                                                              Will the lease be assumed?

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Lessor's name:                                                                                                                   No
 Description of leased
 Property:                                                                                                                        Yes

 Part 3:      Sign Below

Under penalty of perjury, I declare that I have indicated my intention about any property of my estate that secures a debt and any personal
property that is subject to an unexpired lease.

 X     /s/ Randolph Anthony Ladd                                                    X
       Randolph Anthony Ladd                                                            Signature of Debtor 2
       Signature of Debtor 1

       Date        November 21, 2019                                                Date



Official Form 108                                       Statement of Intention for Individuals Filing Under Chapter 7                                        page 2

Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
